 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                NORTHERN DISTRICT OF CALIFORNIA

 7                                       SAN FRANCISCO DIVISION

 8   UNITED STATES OF AMERICA,                         )   CASE NO. 3:19-CR-00621-EMC-1
                                                       )
 9           Plaintiff,                                )   [PROPOSED] ORDER TO EXCLUDE
                                                       )   TIME PURSUANT TO THE SPEEDY
10                   v.                                )   TRIAL ACT
                                                       )
11   AHMAD ABOUAMMO,                                   )
                                                       )
12           Defendant.                                )
                                                       )
13

14          Pursuant to the consent and stipulation of Defendant, Ahmad Abouammo and his counsel, and
15 The United States of America and its counsel, and for good cause shown,

16          IT IS ORDERED THAT time under the Speedy Trial Act is excluded from the date of this Order
17 until August 4, 2021, pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A) and (B)(iv), given the pending

18 Motion to Suppress and for effective preparation of counsel and continuity of counsel, taking into
19 account the exercise of due diligence.

20          IT IS SO ORDERED.
21

22          Dated: _________________
                    June 25, 2021                _____________________________________________
                                                 THE HONORABLE EDWARD M. CHEN
23                                               UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                       3
